PER CURIAM.
Appellant was charged by information with armed robbery, a first degree felony under section 812.13(2)(a), Florida Statutes (1995). At his change of plea hearing he pled guilty to a reduced charge of strong arm robbery, a second degree felony under section 812.13(2)(c), Florida Statutes (1995). The trial court accepted the plea and orally adjudicated appellant guilty of strong arm robbery. The trial court then entered a written judgment adjudicating appellant guilty of armed robbery, not strong arm robbery.
In this appeal of appellant’s motion under Rule 3.800(b)(2), Florida Rule of Criminal Procedure, appellant requests that this case be remanded for correction of the judgment to show appellant was convicted of strong arm robbery. The state con*759cedes that this scrivener’s error should be corrected. It is so ordered.
REMANDED WITH DIRECTIONS.
WARNER, SHAHOOD and HAZOURI, JJ., concur.